Citation Nr: 0404781	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  96-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for mental disorder, 
variously characterized as organic brain syndrome or as 
psychosis.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel









INTRODUCTION

The veteran had active military service from February 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the New York, New 
York, Regional Office (RO) that denied service connection for 
mental disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The appeal was submitted by the veteran's sister, who is the 
veteran's caregiver.  There is no evidence in the file that 
the sister is the veteran's legal representative, and all 
correspondence has heretofore been addressed directly to the 
veteran.  Accordingly, the Board has listed the veteran as 
the appellant.  There does not appear to have been any 
finding made as to competency.

The original claim in 1993 was for service connection for 
organic brain syndrome due to concussion, based upon an 
incident in service when the veteran suffered a head trauma.  
Service connection for organic brain syndrome due to 
concussion was denied by a rating decision in February 1995; 
that rating decision awarded a pension for nonservice-
connected schizophrenia.  The most recent adjudication, in 
which the issue was defined as service connection for mental 
disability, was denied in a Supplemental Statement of the 
Case in March 2003.  

The veteran's claim is based on a theory that his in-service 
head trauma caused his current mental disability.  It is 
noted that there is no VA examination on file.  Such exam 
seems indicated by the provisions of 38 U.S.C.A. § 5100 et 
seq. (West 2002).  The Board is unable to adjudicate the 
matter without medical clarification of two threshold 
factors: (1) what mental disorder(s) does the veteran now 
have? (2) What is the probability that such disorder(s) could 
have been caused by the veteran's in-service head trauma?

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for right knee disability are 
satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  RO should arrange for a VA 
psychiatric examination to establish 
the exact nature of appellant's mental 
disorder(s).  The claims folder should 
be provided to the examiner for review 
prior to examination.  To the extent 
possible, the examiner should diagnose 
all pathologies that contribute to 
appellant's mental disability.  
Specifically, it should be determined 
whether there is an organic brain 
syndrome, a psychosis, or other mental 
disorder.  After reviewing the file and 
examining the appellant, the examiner 
should provide an opinion as to whether 
it is more likely than not that 
appellant's mental disability is in any 
way related to service or event or 
occurrence therein.  The rationale for 
any finding made should be set forth.  
If determination cannot be made without 
resort to speculation, the examiner 
should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for mental disorder.  In 
order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




